 



Exhibit 10.1

Director Award

CT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN

Director Deferred Stock Unit Award Agreement

CT Communications, Inc., a North Carolina corporation (the “Company”), hereby
grants an award of deferred stock units with respect to its common stock (the
“Stock Units”) to the non-employee Director named below. The terms and
conditions of the award are set forth in this Agreement, in the attached
Schedule A which is a part of this Agreement, and in the Company’s Amended and
Restated 2001 Stock Incentive Plan (the “Stock Plan”) and Executive Nonqualified
Excess Plan (the “Deferral Plan”). The Stock Plan and the Deferral Plan are
collectively referred to herein as the “Plans,” and are incorporated herein by
reference.

Grant Date: April __, 2005

Name of Director:
                                                                                

Director’s Social Security Number:
                    -                    -                    

Number of Stock Units Covered by Award:                     

By signing this Agreement, you agree to all of the terms and conditions
described in the Agreement, including Schedule A and the Plans. You acknowledge
that you have carefully reviewed this Agreement, and agree that the terms of the
Agreement will control in the event any provision of the Plans should appear to
be inconsistent with the Agreement.

         
Director:
       

 

--------------------------------------------------------------------------------

   

  (Signature)    
Company:
       

 

--------------------------------------------------------------------------------

   

  (Signature)    
Title:
       

 

--------------------------------------------------------------------------------

   

This is not a stock certificate or a negotiable instrument. No shares of common
stock of the Company will be issued in connection with the grant or settlement
of the Stock Units.

Attachment – Schedule A.

 



--------------------------------------------------------------------------------



 



CT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2001 STOCK INCENTIVE PLAN

Schedule A to
Director Deferred Stock Unit Award Agreement

     
Stock Unit Award
  The Stock Unit Award (“Award”) entitles you to receive a cash payment in
accordance with the terms of the Award. The value of each Stock Unit is equal to
the fair market value per share of the common stock of the Company as of the
Settlement Date of the Award.
 
   
Vesting
  This Award is 100% vested as of the Award Date.
 
   
Deferred Stock Unit
Account
  The number of Stock Units awarded to you will be credited to your Deferred
Stock Unit Account under the Deferral Plan. Your Deferred Stock Unit Account
will be maintained and paid by the Company in accordance with the terms of the
Deferral Plan.
 
   
Dividend Rights
  If the Company declares a cash dividend on its common stock, your Deferred
Stock Unit Account will be credited with an amount equal to the per share
dividend paid on the common stock and deemed to be reinvested in additional
Stock Units at a price per unit equal to the fair market value of the common
stock on the dividend payment date.
 
   
Termination of Service as a Director
  If your service as a Director terminates for any reason, you, or in the event
of your death, your beneficiary under the Deferral Plan, will receive a cash
payment equal to the value of the Stock Units in your Deferred Stock Unit
Account as of the Settlement Date.
 
   
Settlement Date
  The Settlement Date for payment of your Deferred Stock Unit Account will be
the date that is on, or as soon as practicable after, the date that is six
months following your termination of service as a Director for any reason.
 
   
Form of Payment
  Payment of your Stock Units will be made in a single lump sum payment in cash.
No common stock will be issued to you.
 
   
Transfer of Award
  You cannot transfer or assign this Award. For instance, you may not use this
Award as security for a loan. If you attempt to do so, this Award will
immediately become invalid. You may, however, transfer the value of this Award
to your beneficiary under the Deferral Plan upon your death.

2



--------------------------------------------------------------------------------



 



     
Shareholder Rights
  This Award does not give you (or your beneficiary) the rights of a shareholder
of the Company.
 
   
Creditor Rights
  You have the rights of a general creditor of the Company to receive payment of
the value of the Stock Units as of the Settlement Date. The Stock Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the Plans and this Agreement.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
common stock of the Company, the number of Stock Units covered by this Award
shall be adjusted (and rounded down to the nearest whole number) if required
pursuant to the Stock Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
North Carolina, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Incorporation of Plans
  The terms of the Stock Plan and Deferral Plan are incorporated in this
Agreement by reference. Certain capitalized terms used in this Agreement are
defined in the Plans, and have the meaning set forth in the Plans.
 
   

  This Agreement and the Plans constitute the entire understanding between you
and the Company regarding this Award. Any prior agreements, commitments or
negotiations concerning this Award are superseded.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this Award you agree that the Company may
deliver the Stock Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s investor relations department to request
paper copies of these documents

By signing this Agreement, you agree to all of the terms and conditions
described above.

3